09-2940-ag
         Ye v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A076 505 791
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 30 th day of August,           two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                      Chief Judge,
 9                JON O. NEWMAN,
10                JOSÉ A. CABRANES,
11                     Circuit Judges.
12       _____________________________________
13
14       WEI YE,
15                      Petitioner,
16
17                       v.                                     09-2940-ag
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:               Richard Tarzia,
26                                     Belle Mead, New Jersey.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; Richard M. Evans, Assistant
30                                     Director; Sharon M. Clay, Trial
31                                     Attorney, Office of Immigration
32                                     Litigation, United States Department
33                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Wei Ye, a native and citizen of the People’s Republic

6    of China, seeks review of a June 12, 2009, order of the BIA,

7    affirming the August 27, 2007, decision of Immigration Judge

8    (“IJ”) Sandy K. Hom, which denied his application for

9    asylum, withholding of removal and relief under the

10   Convention Against Torture (“CAT”).     In re Wei Ye, No. A076

11   505 791 (B.I.A. June 12, 2009), aff’g No. A076 505 791

12   (Immig. Ct. N.Y. City Aug. 27, 2007).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history.

15       In the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.     See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well-established.      See

19   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008);

20   Manzur v. U.S. Dep’t of Homeland Sec., 494 F.3d 281, 289 (2d

21   Cir. 2007).




                                  2
1    I.    Falun Gong

2          The agency did not err in finding that Ye failed to

3    meet his burden of establishing his eligibility for relief

4    because he did not provide reasonably available

5    corroboration of his claims.    See Kyaw Zwar Tun v. INS, 445

6    F.3d 554, 568 (2d Cir. 2006), Diallo v. INS, 232 F.3d 279,

7    290 (2d Cir. 2000);.    Ye does not challenge the agency’s

8    dispositive finding that he failed to adequately corroborate

9    his Falun Gong claim, but instead argues that the agency

10   failed to consider the U.S. Department of State’s Country

11   Report on Human Rights Practices in China for 2006.     The

12   agency did not explicitly indicate that it had analyzed the

13   information in the record concerning the treatment of Falun

14   Gong practitioners in China: However, because the agency’s

15   decision was based on the lack of corroboration of Ye’s

16   assertion that he practiced Falun Gong, rather than the

17   treatment of Falun Gong practitioners in general, his

18   argument is inapposite.

19

20   II.   Family Planning

21         Ye argues that he suffered past persecution because his

22   wife’s forced abortion prevented him from “being allowed to


                                    3
1    enjoy the basic human right of procreating with his wife.”

2    However, an alien is not per se eligible for relief based on

3    a spouse’s forced abortion.    See Shi Liang Lin v. U.S. Dep’t

4    of Justice, 494 F.3d 296, 309 (2d Cir. 2007).    Moreover,

5    contrary to Ye’s contention that the agency failed to

6    consider his fear of persecution under China’s family

7    planning policy based on his wife’s pregnancy, the BIA

8    reasonably found that Ye “failed to provide reasonably

9    available corroboration to support his claim . . . that he

10   would face persecution based on China’s coercive population

11   control policies.”   See Kyaw Zwar Tun, 445 F.3d at 568; see

12   also Jian Hui Shao v. Mukasey, 546 F.3d 138, 161 (2d Cir.

13   2008).

14       Because Ye’s withholding of removal claim was

15   predicated on the same basis as his asylum claim, the

16   agency’s reasonable finding that he had not met his burden

17   of proof with respect to asylum was a sufficient basis to

18   deny both forms of relief.    See Paul v. Gonzales, 444 F.3d

19   148, 156 (2d Cir. 2006).

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition



                                    4
1    is VACATED, and any pending motion for a stay of removal in

2    this petition is DISMISSED as moot.    Any pending request for

3    oral argument in this petition is DENIED in accordance with

4    Federal Rule of Appellate Procedure 34(a)(2), and Second

5    Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10
11




                                    5